.The Honorable   Mark W. White,    Jr.,    page 2   (H-253)




t95-96~, .and cases cited. And see, for example, State v. Galusha, 104
N.W. 197 (Neb. 1905); Recall Bennett Committee   v. Bennett, 249 P.2d
479 (Ore. 1952); Mutlins v. Jones, 162 S.W.2d 761 (Ky. 1942); Smith v.
Pettis County, 136 S.W.2d 282 (MO. 1940).

       A person holding office at the pleasure of the appointing officer
do(!s not have a term of office.    Arthur v. Hubbard, 70 A. 2,d 925 ,(My.
1950); City of Gwensboro   v. Hazel, 17 S.W.2d 1031 (Ky. 1929); Kraterr
v, Commonwealth,     15 S.W.2d 473 (Ky. 1929); State ex rel. Gilbert v.
Board of Commissioners      of Sierra County, 222 P. 654 (N. M. 1924);
Bayley v. Garrison,    214 P. 871 (Cal. 1923); State ex rel. Matlack v.
Oklahoma City, 134 P. 58 (Okla. 1913); State ex rel. Rumbold v. Gordoni
142 S.W. 315 (MO. 1911); Harrold v. Barnum, 96 P. 104’~(Cal.‘App. 1908);
Ida County Savings Bank v. Seidensticker,     92 N.W. 862 (Iowa 1902); &
re Batey, 52 N.Y.S. 871 (App. Div. 1898); Somers v. State, 58 N.W. 804
(S. D. 1894).

      In Spears v. Davis, 398 S.W.2d 921 (Tex; 1966),’ where the question
was whether two,state senators were disqualified  from running for Attor-
ney General by Article 3, $18, of the Texas Constitution,  which forbida
such a candidacy  “during the term for which he may be elected, ” the
Supreme Court said:

                   “In order to avoid confusion,    a clear dietinction
            must be made between the phrase,        ‘term of office’ and
            an individual’s  tenure of office.    The period of time
            designated as a term of office may not and often does
            not coincide with an individual’s    tenure of office.   . . .”
            (398 S. W. 2d at 926)

And see Hall v. Baum,     452 S.W.~ 2d 699 (Tex.     1970).

        We believe that by referring   to the “term of office specified by the
constitution  or a statute of this state, ” the Legislature  evidenced its inten-
tion to refer to a apbcific,  designated period of time, following the line of
authority set out abovei




                                     p.   1183
_ .   -


          The Honorable   Mark   W. White,    Jr.,    page 3   (H-253)



                 Therefore,   it is our opinion that an officer of a state agency appointed
          “at the pleasure”   or “at the will” of the Governor   or other appointing autho-
          rity is not one appointed for a term of office specified    by the Constitution or
          a statute of this state.

                                       SUMMARY

                               Officers of state agencies appointed for a term of
                       office,  as contemplated   by Article 6252-9b.  0 2,(3)(C),
                       V. T. C. S., do not include those appointed at the “plea-
                       sure” or “will” of the appointing officer.

                                                 Very truly yours,




                                                 JOHN L. HILL
                                                         General     of Texas




          DAVID M. KENDALL,        Chairman
          Opinion Committee




                                                 p.   1184